—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 28, 1993, convicting defendant upon his plea of guilty of two counts of the crime of sodomy in the second degree.
Defendant was sentenced upon his guilty plea of two counts of sodomy in the second degree to concurrent terms of imprisonment of 1 to 6 years. On this appeal, defendant contends that County Court improperly relied upon statements by the victims contained in the presentence report in determining sentence and that, given his medical history, the sentence constitutes cruel and unusual punishment. We find no error in County Court’s consideration of the victim impact statements, which were included in the presentence report pursuant to CPL 390.30 (3) (b). Defendant failed to request a presentence conference to contest the facts stated therein. Nor do we find any basis to conclude that the sentence imposed is cruel and unusual.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.